AMENDMENT TO PROMISSORY NOTE

THIS AMENDMENT TO PROMISSORY NOTE (the “Amendment”) is entered into effective as
of February 23, 2018 (the “Effective Date”), by and between CANNASYS, INC., a
Nevada corporation (the “Company”), and PATRICK G. BURKE (“Holder”), and amends
that certain Promissory Note dated September 9, 2017, between the Company and
Holder (the “Note”).

Recital

CannaSys and Holder desire to amend the Note to extend its Maturity Date to
September 30, 2018, and to increase the principal balance to $30,000, on the
terms and conditions set forth herein. Capitalized terms used in but not defined
in this Amendment have the meanings given them in the Note.

Agreement

NOW, THEREFORE, in consideration of the foregoing recital (which is incorporated
herein by this reference), the respective representations, warranties,
covenants, and agreements set forth in this Amendment, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed, the parties agree as follows:

1.Amendment to Note. On the Effective Date, the Note is hereby amended as
follows: 

 

(a)The Maturity Date is extended to September 30, 2018.  

 

(b)The principal balance is increased to $30,000. 

 

2.General.  

 

(a)Except as amended hereby, the Note will continue in full force and effect in
accordance with its terms. Reference to this Amendment need not be made in the
Note or any other instrument or document executed in connection therewith; any
reference in any of such items to the Note is sufficient to refer to the Note as
amended. 

 

(b)This Amendment will be governed by and construed under and in accordance with
the laws of the state of Colorado, without regard to the principles of conflicts
of law.  

 

(c)This Amendment may be executed in any number of counterparts (and any
counterpart may be executed by original, portable document format (pdf), or
facsimile signature), each of which when executed and delivered will be deemed
an original, but all of which will constitute one and the same instrument. 

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written. 

 

 

 

CANNASYS, INC.

 

 

 

/s/ Patrick G. Burke

 

By:

/s/ Michael A. Tew

PATRICK G. BURKE

 

 

Michael A. Tew, Chief Executive Officer

--------------------------------------------------------------------------------

1